DETAILED ACTION
Status of the Claims
	Claims 1-17, and 18-33 are pending in the instant application. Claims 12-16 have been withdrawn based upon Restriction/Election as discussed below. Claims 1-11 and 18-33 are being examined on the merits in the instant application.
Advisory Notice
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election
	Applicant’s election without traverse of Group I, drawn to composition(s) of matter, currently claims 1-11 and 16-33 in the reply filed on 03/07/2022 is acknowledged.
	Applicants have elected the following species in the reply filed 03/07/2022: (a) a species of route of administration is through the oral cavity.
The requirement is deemed proper and is therefore made FINAL.
	Claims 12-16 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 03/07/2022.
Priority

Information Disclosure Statement
	The information disclosure statements submitted on 12/10/2019; 01/13/2020; 01/23/2020; 11/25/2020; 07/27/2021 and 09/22/2021 were filed before/after the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the Examiner.
Specification
	The abstract of the disclosure is objected to because the instant Specification discloses “Figure 1 shows that the films have cavities with diameters ranging from approximately 10 to 37 µm 50 µm.” Where “50 µm” appears to extraneous rendering the range unclear, that is, is the range 10 to 37 µm or 10 to 50 µm? From Figure 1 it appears that the “50 µm” in error as the max. Appropriate correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for 
	Claims 1-10, 18-31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN (US 2004/0028732; published February, 2004) in view of RADEMACHER (US 2004/0081699; published April, 2004); Ihmsen et al. (“Stereoselective pharmacokinetics of Ketamine: R(-)-Ketamine inhibits the elimination of S(+)-ketamine,” 2001; Clinical Pharmacology & Therapeutics, Vol. 70, No. 5, pp. 431-438); and POLLARD (US 2015/0342947; published December, 2015).
Applicants Claims
	Applicant claims a planar dosage form that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 50 to 350 g/m2. 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient (see whole document, particularly the title and abstract). distinguished by an improved mouthfeel.” [emphasis added]([0006]). FALKENHAUSEN further teaches that “The object is achieved according to the invention by providing a dosage form having the features specified in the preamble to claim 1 with spaces or cavities which are present in the polymeric matrix of the dosage form and whose contents differ in terms of the state of aggregation from the matrix. This means in particular that the spaces or cavities comprise gaseous or liquid contents, while the polymer matrix itself has a solid or semisolid state of aggregation.” ([0007)). FALKENHAUSEN teaches that “Suitable dosage forms having the spaces or cavities of the invention are, in particular, polymeric materials which represent solidified foams.” including “solidified bubbles”, “spaces or cavities to be connected to one another, preferably forming a connected channel system penetrating through the matrix.” [emphasis added]([0011])(instant claim 1, “a polymer matrix in the form of a solidified foam having cavities”; instant claims 4-5, 23). FALKENHAUSEN teaches that the matrix of the dosage form comprises as base substance a water-soluble polymer such as polyvinyl alcohol [emphasis 
	FALKENHAUSEN claims: “A dosage form which is, in particular, sheet-like and rapidly disintegrating or soluble in an aqueous environment for rapid release of active ingredients in the oral cavity, in body orifices or in body cavities, where the dosage form comprises a matrix which comprises one or more water-soluble polymers as base substances, and comprises at least one active ingredient, characterized in that the dosage form is provided with spaces or cavities which are present in the polymeric matrix and whose contents differ in terms of the state of aggregation from the matrix, that the thickness of the dosage form is between 0.5 and 1 mm, and that the surfaces of the dosage form have uneven or irregular shapes, preferably corrugated or relief-like.” (claim 1).
	FALKENHAUSEN teaches forming their rapidly-decomposing administrable sheet-like dosage forms such as solidified foams by forming a solution or dispersion of the water-soluble polymer and subsequently “introducing gas or gas mixture (e.g. air) […] suitable gases are, in particular, also inert gases such as nitrogen, carbon dioxide or helium, or mixtures thereof.” ([0032])(instant claims 6, 24-25).
	FALKENHAUSEN teaches that the dosage form is preferably in the form of a wafer ([0019] & [0033])(instant claim 8).
2 would also more likely than not have been the same (MPEP §2112-IV).
	Regarding the active agents, FALKENHAUSEN teaches the active ingredients including pharmaceutically active ingredients such as analgesics such as fentanyl, sufentanil, and buprenorphine, among others ([0020]).
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN is that FALKENHAUSEN does not expressly teach the mass per unit area of their solidified foam rapidly-decomposing administrable sheet-like dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient; or the active species ketamine (instant claims 9, 18, 29) or dextromethorphan (claims 9, 19).
	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix 3  and 1.7 g/ cm3 […].” ([0017]) and “The densities of these solidified foams is preferably between 0.01 g/cm3 and 0.8g/cm3 […].” ([0020]). RADEMACHER teaches that “The overall thickness of the inventive preparations, especially of wafers, preferably amounts to 5 µm to 10 mm, […] with particular preference 0.1 mm to 1 mm.” ([0018]). Given a thickness of 0.5 mm, the density per unit area taught by RADEMACHER is: 0.3 g/cm3 (150 g/m2)  and 1.7 g/ cm3 (850 g/m2) ([0017] & [0018]), and 0.01 g/cm3 (5 g/m2) and 0.8g/cm3 (400 g/m2) (instant claims 1-2, 20-22). For example, (0.3 g/cm3) * (0.5 mm * (1 cm/10 mm)) * (100 cm/1 m) * (100 cm/1 m) = (0.3)(0.05)(100)(100) = 150 g/m2, noting that if the thickness is scaled, e.g. doubled  (i.e. 1 mm) the density per unit area is also scaled, e.g., doubled (e.g. 150*2 = 300 g/m2). MPEP §2144.05 discusses obviousness of ranges including that “ In the case where the claimed ranges prima facie case of obviousness exists.”
	Regarding the active agents, RADEMACHER teaches suitable active agents include ketamine ([0039]) and dextromethorphan ([0041]) in amounts ranging up to 50 wt% relative to the entire preparation (instant claims 9, 18-19, 30-31). 
	RADEMACHER does not expressly teach the S-enantiomer of ketamine, however, Ihmsen et al. teaches that “Ketamine is commonly used as a racemate of two enantiomers [R(-) and S(+)], whose pharmacologic properties differ markedly. A significant higher clearance, as well as a greater anesthetic potency, was found for the S(+)-ketamine compared with the R(-)-enantiomer.” (p. 431, col. 1, 1st paragraph). And that: “In conclusion, this study was able to confirm the superiority of the S(+)-ketamine compared with the racemate with respect to pharmacokinetics. In addition, a more sophisticated method using computer-controlled infusion, arterial blood sampling, and stereoselective drug assay allowed us to show that the better pharmacologic properties of the S(+)-enantiomer were inhibited by R(-)- ketamine when given as racemate. Even if this result might be of more academic interest, it emphasizes that it is more rational to use the pure S(+)-ketamine than the racemate.” (paragraph bridging pp. 437-438). Thus, it would have been prima facie obvious to select the superior S-ketamine enantiomer as a pharmaceutically active drug substance (instant claim 29).

	POLLARD further teaches that: “Treatment resistant depression is a leading cause of morbidity and mortality in the world. Many patients have tried multiple medications with minimal response. Ketamine and dextromethorphan are both medications that are well known with side effect profiles being well studied and monitored. Use of ketamine and dextromethorphan as antidepressants opens up a new avenue of hope in patients who have been battling with depression that have not responded to conventional treatment.” ([0026]). Thus, it would have been prima facie obvious to select ketamine and dextromethorphan for the solidified foam dosage forms of FALKENHAUSEN per the teaching of RADEMACHER in order treat a chronic pain disease such as depression per the teachings of POLLARD.
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD to effectively treat said depression.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
	Claims 11 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN in view of RADEMACHER; Ihmsen et al.; and POLLARD, as applied to claims 1-10, 18-31 and 33 above, and further in view of SANGHVI (US 2010/0285130; published November, 2010).
Applicants Claims
	Applicant claims a planar dosage form that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 50 to 350 g/m2 (instant claim 1). Applicants further claim the dosage form includes a taste masking agent (instant claim 11) which is an ion exchange resin (instant claim 33). 
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix disintegrable in aqueous media, as discussed above and incorporated herein by reference.

	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN et al. is that FALKENHAUSEN et al. does not expressly teach the inclusion of a taste masking agent such as an ion exchange resin.
	SANGHVI teaches film dosage forms including at least one dual taste masking active, wherein the dual taste masked active includes a coated complexed active composition (see whole document, particularly the title and abstract). SANGHVI further teaches that “The present invention seeks to reduce or altogether eliminate any foul or bitter taste associated with the drug, particularly when administered in a dissolving film dosage.” ([0010]). SANGHVI further teaches “dual taste masking can be applied to any active ingredient desired.” including analgesics, anesthetics, and anti-tussive, among others ([0067]). SANGHVI discloses 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD to effectively treat said depression; and to formulate bitter drug actives as drug resinates for taste masking as suggested by SANGHVI in order to improve patient compliance.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
.
	Claims 33 is further rejected under 35 U.S.C. 103 as being unpatentable over FALKENHAUSEN in view of RADEMACHER; Ihmsen et al.; and POLLARD, as applied to claims 1-10, 18-31 and 33 above, and further in view of Holmes et al. (“Depression and chronic pain,” 2013 The Medical Journal of Australia, Vol. 199, No. 6, pp. S17-S20) and MAYER (US 5,352,683; published October, 1994).
Applicants Claims
	Applicant claims a planar dosage form that disintegrates or dissolves in an aqueous environment for releasing at least one active ingredient in a body orifice or body cavity comprising a polymer matrix in the form of a solidified foam having cavities and at least one pharmaceutical active ingredient, wherein the dosage form has a mass per unit area in the range of 50 to 350 g/m2 (instant claim 1). Applicants further claim the ketamine formulation for the treatment of pain (instant claim 18) specifically chronic pain (instant claim 33).
Determination of the scope 
and content of the prior art (MPEP 2141.01)
            FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like

	RADEMACHER teaches mucoadhesive medicinal preparations for veterinary or human use, characterized in that it is a mucoadhesive matrix disintegrable in aqueous media, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
Ascertainment of the difference between 
the prior art and the claims (MPEP 2141.02)
	The difference between the rejected claims and the teachings of FALKENHAUSEN et al. is that FALKENHAUSEN et al. does not expressly teach the treatment of physical chronic pain.
	Holmes et al. teaches that “Chronic pain and depression are frequently comorbid. The presence of depression in a patient with chronic pain is associated with decreased function, poorer treatment response and increased health care costs. st paragraph).
	MAYER teaches physical chronic pain such as pain due to inflammation or neuropathic pain (col. 1, lines 5-37) by administration of “a nontoxic N-methyl-D-aspartate receptor antagonist such as dextromethorphan, dextrorphan, ketamine or pharmaceutically acceptable salt thereof, alone or in combination with a local anesthetic and optionally in sustained release dosage form.” (see whole document, particularly the title and abstract).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a solidified foam wafer having a density (mass per unit area) in the range of 5-400 g/m2, as suggested by FALKENHAUSEN and RADEMACHER, and to include S-ketamine and dextromethorphan in the dosage form for the treatment of a chronic pain condition such as depression, as suggested by  RADEMACHER, Ihmsen et al. and POLLARD 
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1-11 and 18-33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 14-17 of copending Application No. 16/770,501 (hereafter ‘501) in view of FALKENHAUSEN (US 2004/0028732); Ihmsen et al. (“Stereoselective pharmacokinetics of Ketamine: R(-)-Ketamine inhibits the elimination of S(+)-ketamine,” 2001; Clinical Pharmacology & Therapeutics, Vol. 70, No. 5, pp. 431-438); POLLARD (US 2015/0342947; published December, 2015); Holmes et al. (“Depression and chronic pain,” 2013 The Medical Journal of Australia, Vol. 199, No. 6, pp. S17-S20) and MAYER (US 5,352,683; published October, 1994) and SANGHVI (US 2010/0285130; published November, 2010).
	Instant claim 1 is discussed above.
	Copending ‘501 claim 1 recites an oral thin film comprising at least one cellulose derivative and at least one pharmaceutically active agent, characterised in that the at least. one pharmaceutically active agent has a water solubility of at most approximately 50 g/L at 20 °C and a pH of 6 to 7 and is contained in the oral thin film in an amount of at least approximately 20 wt.% in relation to the total weight of the oral thin film. Copending ‘501 claim 7 recites the at least one pharmaceutically active agent comprises ketamine, and claim 8 recites S-ketamine. Claim ‘501 claim 2 . Copending ’15 recites a medicament for the treatment of depression comprising the oral thin film of claim 1.
	The difference between the instantly rejected claims and the claims of copending ‘501 is that the claim of copending ‘501 do not expressly claim the oral thin film includes bubbles, or the inclusion of dextromethorphan and an ion exchange resinate.
	FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
	Holmes et al. teaches that chronic pain and depression are frequently comorbid, as discussed above and incorporated herein by reference.
	MAYER teaches physical chronic pain such as pain due to inflammation or neuropathic pain by using ketamine and dextromethorphan, among others, as discussed above and incorporated herein by reference.

	It would have been prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘501 because it would have been prima facie obvious to formulate the quick-dissolving mucoadhesive dosage form as a thin solidified foam wafer, as suggested by FALKENHAUSER, and to utilize S-ketamine per the teachings of Ihmsen et al. for the treatment of depression per the teachings of POLLARD which is frequently comorbid with physical chronic pain per the teachings of Holmes et al. with dextromethorphan and ketamine per the teachings of POLLARD and MAYER. The skilled artisan would have been motivated to modify the claims of copending ‘501 and produce the instantly rejected claim because the chronic pain/depression are taught as useful for the treatment of these conditions, and further to utilize a drug-resinate per the teachings of SANGHVI in order to improve the taste and therefore patient compliance. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the cited prior art teaches how to make and used a dosage form according to the instantly rejected claims.
This is a provisional obviousness-type double patenting rejection.

	Claims 1-11 and 18-33 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 12-20 of U.S. Patent No. 8,906,406 (hereafter ‘406) in view of FALKENHAUSEN (US 2004/0028732); Ihmsen et al. (“Stereoselective pharmacokinetics of Ketamine: R(-)-Ketamine inhibits the elimination of S(+)-ketamine,” 2001; Clinical Pharmacology & Therapeutics, Vol. 70, No. 5, pp. 431-438); POLLARD (US 2015/0342947; published December, 2015); Holmes et al. (“Depression and chronic pain,” 2013 The Medical Journal of Australia, Vol. 199, No. 6, pp. S17-S20) and MAYER (US 5,352,683; published October, 1994) and SANGHVI (US 2010/0285130; published November, 2010).
	Instant claim 1 is discussed above.
	 ‘406 claim 1 recites a mucoadhesive medicinal preparation for administering active substance in veterinary medicine, containing at least one active substance, wherein the preparation is a mucoadhesive matrix disintegrable in aqueous media, which matrix contains a mixture of matrix-forming polymers which mixture comprises sodium carboxymethyl cellulose, polyvinyl alcohol and hydroxypropylmethyl cellulose, said matrix being prepared from a solution containing said mixture of polymers, wherein the proportion of said polymers amounts to at least 3%-wt. and maximally 98%-wt. relative to the total preparation, and at least one active substance is dissolved or dispersed in said matrix, and wherein said preparation disintegrates or erodes within maximally 15 minutes after introduction in an aqueous medium or in body fluids, and said medicinal preparation is a wafer having a density between 0.3 g/cm3 and 1.7 g/cm3. ‘406 further claims the mucoadhesive medicinal preparation has a total thickness of 5 µm to 10 mm (claim 2), 5 µm to 10 mm (claim 14), 0.1 to 2 mm (claim 15).  The examiner notes that the range of  0.3 g/cm3 and 1.7 g/cm3, for a 0.5 mm thickness is 150 g/m2 850 g/m2, as calculated herein above, and overlaps with the range of instant claims 1-2, 20-22. ‘406 claim 10 indicates the actives include substances acting on the nervous system where the disclosure, relied on as a dictionary, indicates that ketamine is such a 
	The difference between the instantly rejected claims and the claims of ‘406 is that the claim of ‘406 do not expressly claim the mucoadhesive medicinal preparation is in the form of a thin film solidified foam wafer, for the treatment of chronic pain, or that the ketamine is S-ketamine.
	FALKENHAUSEN teaches a rapidly-decomposing administrable sheet-like
dosage form that rapidly disintegrates in an aqueous environment for rapid release of an active ingredient, as discussed above and incorporated herein by reference.
	Ihmsen et al. teaches S-ketamine as superior to R-ketamine and the racemic mixture of the two enantiomers, as discussed above and incorporated herein by reference.
	POLLARD teaches treatment of depression by administration of an effective amount of ketamine and/or dextromethorphan, as discussed above and incorporated herein by reference.
	Holmes et al. teaches that chronic pain and depression are frequently comorbid, as discussed above and incorporated herein by reference.
	MAYER teaches physical chronic pain such as pain due to inflammation or neuropathic pain by using ketamine and dextromethorphan, among others, as discussed above and incorporated herein by reference.
	SANGHVI teaches film dosage forms including at least one dual taste masking active, wherein the dual taste masked active includes a coated complexed active composition, as discussed above and incorporated  herein by reference.
prima facie obvious before the effective filing date of the claimed invention that the instantly rejected claims are an obvious variant of the claims of ‘406 because it would have been prima facie obvious to formulate the quick-dissolving mucoadhesive dosage form as a thin solidified foam wafer, as suggested by FALKENHAUSER, and to utilize S-ketamine per the teachings of Ihmsen et al. for the treatment of depression per the teachings of POLLARD which is frequently comorbid with physical chronic pain per the teachings of Holmes et al. with dextromethorphan and ketamine per the teachings of POLLARD and MAYER. The skilled artisan would have been motivated to modify the claims of copending ‘406 and produce the instantly rejected claim because the chronic pain/depression are taught as useful for the treatment of these conditions, and further to utilize a drug-resinate per the teachings of SANGHVI in order to improve the taste and therefore patient compliance. Furthermore, the skilled artisan would have had a reasonable expectation of success in producing the invention of the instantly rejected claims because the cited prior art teaches how to make and used a dosage form according to the instantly rejected claims.

	Claims 1-11 and 18-33 of this application is patentably indistinct from claims 1-10 and 14-17 of Application No. 16/770,501. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct 

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ghebre-Sellassie (US 2015/0064250) is cited as teaching ion exchange resinates including dextromethoraphan ([0033]) and ketamine ([0035]) as tamper-resistant dosage forms for improved abuse deterrent formulations that better prevent common methods of dosage form tampering, and associated drug abuse administration routes without the incorporation of aversive agents and agonist/antagonists in the dosage form, thus an alternative motivation to include a resinate of dextromethoraphan and/or ketamine would be to deter abuse.
	Claims 1-11 and 18-33 are pending and have been examined on the merits. Claims 1-11 and 18-33 are rejected under 35 U.S.C. 103; and claims are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. 16/770,501 and claims of U.S. Patent No. 8,906,406. No claims allowed at this time.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN A GREENE whose telephone number is (571)270-5868.  The examiner can normally be reached on M-F, 8-5 PM PST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IVAN A GREENE/Examiner, Art Unit 1619             


/TIGABU KASSA/Primary Examiner, Art Unit 1619